Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Applicant has amended the independent claim to recite combinations of limitations not previously presented during prosecution. Said amendment is beyond the scope of after-final practice and would require further search and consideration. 
Applicant's arguments submitted on 02/19/2021 are acknowledged, but the merits of said arguments have not been considered as said arguments are drawn to claim limitations not currently under consideration. For the reasons set forth above and of record, the Final Rejection dated 12/21/2020 is maintained.
/M.O./Examiner, Art Unit 1784           

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784